Citation Nr: 1218147	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-47 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from August 1966 to December 1967.


FINDINGS OF FACT

1. The Veteran's sole service-connected disability is posttraumatic stress disorder (PTSD), for which a 70 percent disabling rating was assigned, effective April 1, 2007.

2. The Veteran's service-connected disability meets the percentage requirements for the award of a schedular TDIU, and his service-connected PTSD prevents him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice and assistance provided to the Veteran is unnecessary, since any deficiency of such would constitute harmless error.

II. Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as service connection is in effect for PTSD (rated as 70 percent disabling); accordingly, there is a single service-connected disability ratable at 60 percent or more.  Thus, the remaining question is whether the Veteran's service-connected disability, in fact, renders him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, supra.

The Board also points out that, in adjudicating a claim for VA benefit, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds, for reasons set forth below, that a TDIU is warranted.  

On VA examination in August 2005, the Veteran continue to report symptoms of nightmares, intrusive thoughts, poor sleep, concentration difficulty, exaggerated startle response, and hypervigilance.  The Veteran reported having few friends, and that for a leisure activity he swam at the local health club and had a shop in his house in which he restored motorcycles.  The examiner (a VA psychologist) indicated that the Veteran tended to isolate himself socially, but did seem to have some significant relationships and was able to appropriately interact with others.  The examiner also noted that the Veteran continued to have difficulty meeting family responsibilities as well as work demands and responsibilities.  The Veteran reported he had not worked since his last rating examination (in September 2004) and contended that his continued unemployment was at least partially due to the effects of PTSD and partially due to his physical condition.  The examiner opined that the Veteran's PTSD continued to have a moderately severe impact on his ability to engage in employment as well as in the family role and in social relationships.  A Global Assessment of Functioning (GAF) score of 45 was assigned.  

Received in December 2005 from the Veteran was a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), in which he indicated that he last worked full time in November 1997, and that he became too disabled to work in November 1997.  He indicated he last worked for TRW, Inc. from 1991 through 1996, doing machine repair.  He indicated that his service-connected PTSD prevented him from securing of following any substantially gainful occupation.  He also indicated that his highest level of education was 1 year of college, and that he had no additional education or training.

Records obtained from the Social Security Administration (SSA) show that the Veteran was awarded SSA disability benefits, for disability which began in September 1997.  His primary diagnosis was listed as obesity, with a secondary diagnosis of osteoarthritis of the knees.  

In a statement (VA Form 21-4138), dated in October 2006, the Veteran indicated that he did not terminate his prior employment with TRW, Inc. due to his service-connected PTSD.  He reported that his PTSD affected full time employment in August 2004, or the date he became eligible for individual unemployability consideration.  He maintained that his service-connected PTSD, when considered alone, caused him to be unable to engage in any gainful employment.  

VA outpatient treatment records, dated from 2005 through 2009, showed complaints and treatment related to the Veteran's various disabilities, both for his service-connected PTSD, and other nonservice connected disabilities.  These records reflect that the Veteran received ongoing group and individual therapy related to his service-connected PTSD.  

A VA discharge summary showed that the Veteran was hospitalized from October to November 2006 for treatment for his PTSD.  His GAF score upon discharge was 46/47.  Another VA discharge summary showed that the Veteran was again hospitalized in March 2007 for treatment of his PTSD symptoms, and his GAF score upon discharge was 50/51.  

On VA examination in December 2007, the Veteran reported he received pharmacotherapy and psychotherapy on a regular and ongoing basis, and tolerated his medication well.  He believed the effectiveness of this treatment had been fair.  The examiner (a VA psychiatrist) noted that the Veteran was disabled from work since 1997 due to knee injuries since Vietnam and six surgeries.  His usual occupation was listed as maintenance mechanics and machinist, and it was noted that he was employed, but not retired.  It was noted that the duration of his current unemployment was 10 to 20 years, and that the current reason given for unemployment was disability due to bilateral knee injuries.  It was also noted that the Veteran did not contend his unemployment was due to the mental disorder's effects.  A GAF score of 53 was assigned.  The examiner noted that the Veteran reported that because of his PTSD his concentration at work was declining and he avoided stress by not going to work almost monthly.  The examiner opined that there was not total occupational and social impairment due to PTSD signs and symptoms, but indicated that PTSD signs and symptoms did result in deficiencies in judgment, thinking, family relations, work, mood or school.  The examiner noted that the Veteran would drink if he was not at work, and also noted that the Veteran had a hard time concentrating at work.  Finally, the examiner indicated that the Veteran had reduced productivity and reliability due to reduced concentration and also occasional absence from work due to avoidance of stress.

In support of his claim, the Veteran submitted two letters from a VA psychologist, dated in June and November 2008.  In the June 2008 letter, the VA psychologist indicated that the Veteran had been diagnosed with severe, combat-related, PTSD, and experienced and displayed the following symptoms:  nightmares, flashbacks hypervigilance, hypersensitivity, psychomotor acceleration, intrusive thoughts, anger control problems, low frustration tolerance, sleep disturbance, depression, high levels of anxiety, and isolation from others.  The VA psychologist opined that the Veteran's symptoms had produced clinically significant impairment in his occupational and social functioning and had prevented him from maintaining consistent and sustained job performance.  The VA psychologist also opined that historical data strongly suggested significant impairment in his overall social and occupational functioning.  It was noted that the Veteran was qualified and had been accepted into the PTSD program at the Battle Creek VAMC, to obtain treatment to address his symptoms of PTSD, and had attended regular individual outpatient psychotherapy sessions, regularly participated in a support group for combat veterans, and was treated by a staff psychiatrist with medication to help manage these disabling symptoms.  It was also noted that the Veteran had completed a 22 day residential crisis treatment program and a follow-up 28 day rehabilitation residential treatment program.  Finally, the VA psychologist noted that the Veteran had initiated attempts to establish some positive coping skills to address psychological and social impairments, however, his problems were chronic and had remained resistant to clinically significant change.  

In the November 2008 letter, the VA psychologist reiterated the statements made in the prior letter, and again opined that the Veteran's PTSD symptoms had produced clinically significant impairment in his occupational and social functioning and had prevented him from maintaining consistent job performance.  The VA psychologist further opined that the Veteran's PTSD symptoms "in and of themselves" had produced clinically significant impairment in his occupational and social functioning, and had "prevented him over the years from maintaining any consistent, sustained, or adequate job performance; as well as an inability for any type of gainful employment".

In a statement from the Veteran, received in January 2009, he indicated that he was prematurely retired from gainful employment in 1997, due to significant bilateral knee degeneration, and that while he endured symptoms relative to combat-related PTSD in 1997, he had neither sought "psychological-psychiatric treatment" nor been diagnosed with PTSD at that time.  

Thus, the record appears to reflect conflicting opinions on the issue of whether the Veteran is, in fact, unemployable due to his service-connected PTSD alone.  A VA psychologist, in letters dated in June and November 2008, has opined that the Veteran's service-connected PTSD, alone, precluded him from employability.  On the other hand, the VA examiners in 2005 and 2007 essentially found that, while the Veteran's service-connected PTSD would cause moderate to significant occupational and social impairment, the Veteran's unemployability was due largely to his nonservice connected disabilities, to specifically include his knee. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims folder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds the opinion of the VA psychologist in June and November 2008 to be at least as probative of that of the VA examiners.  In so finding, the Board notes that it appears that, like the VA examiners, the VA psychologist has had the opportunity to interview and evaluate the Veteran as well as review his medical history.  Also, like the VA examiners, the VA psychologist, who - as shown in VA treatment records - is the Veteran's treating psychologist, must be aware that the Veteran has significant medical problems outside of his PTSD.  Here, the Board finds that the VA psychologist's experience and familiarity gained with treating the Veteran placed the June 2008 and November 2008 opinions on roughly equal par with the VA psychiatrist's opinion from December 2007.  While, as the Veteran's treating mental health care provider, the VA psychologist's opinion is not necessarily or automatically considered more probative (see, e.g., White v. Principi, 243 F.3d 1378, 1380 (March 27, 2001) citing Guerrieri v. Brown, 4 Vet. App. 467 (1993)), this fact, as well as the facts noted above, renders that opinion at least as equally persuasive as the VA psychiatrists opinion from December 2007.  

As such, the Board finds that the competent opinion evidence on the question of whether the Veteran's service-connected PTSD, alone, precludes him from obtaining and maintaining gainful employment is, at least, in relative equipoise.

Where, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  Given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU are met.


ORDER

A TDIU rating is granted, subject to the laws and regulations governing the payment of VA compensation. 



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


